NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                     Argued June 6, 2011
                                     Decided July 13, 2011

                                             Before

                              MICHAEL S. KANNE, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 10‐3778

SAMANTHA J. UNDERWOOD,                                Appeal  from  the  United  States  District
                Plaintiff‐Appellant,                  Court for the Central District of Illinois.

       v.                                             No. 2:09‐cv‐02072

MICHAEL J. ASTRUE,                                    David G. Bernthal, 
Commissioner of Social Security,                      Magistrate Judge.
                     Defendant‐Appellee.



                                           O R D E R

    Samantha Underwood has suffered from mental health problems throughout her life.  Since
2001, she has seen numerous treatment providers, and about the only thing those providers
have  agreed  on  is  that  Underwood  suffers  from  an  affective  mood  disorder.    Whatever
Underwood’s exact diagnosis, complications from her mental health problems led her to apply
for social security disability benefits in early 2004.  After two hearings, the administrative law
judge (“ALJ”) concluded that Underwood was not disabled.  Underwood then petitioned for
review in the district court, claiming that the ALJ’s decision was not supported by substantial
No. 10‐3778                                                                                      Page 2

evidence.  The district court affirmed the determination of the ALJ.  Underwood now brings
her case to us, arguing (yet again) that the ALJ erred.  We affirm.

    The ALJ’s disability analysis was guided by a five‐step regulatory framework.  See 20 C.F.R.
§§ 404.1520, 416.920.  Step one asks whether the claimant is engaging in substantial gainful
activity.  If she is, she is not disabled and the analysis ends; if she is not, the analysis continues. 
Step  two  goes  to  whether  the  claimant  has  an  impairment  that  qualifies  as  severe.    If  the
impairment is not severe, the claimant is not disabled; if the impairment is, the ALJ proceeds
to the next step.  Step three deals with whether the claimant’s impairment meets or equals one
of the impairments listed in the regulations.  If the claimant’s impairment matches the list, the
claimant is disabled; if it does not, the ALJ must determine the claimant’s ability to do work
activities on a sustained basis despite limitations from her impairment.  Step four deals with
this residual functional ability—the ALJ must determine whether the claimant has the ability
to perform the requirements of past work.  If she can, she is not disabled; if she cannot, the
analysis proceeds to the fifth and final step.  Step five asks whether the claimant can engage in
any other work considering her functional ability.  If she can, she is not disabled.

    Underwood’s case turned, in large part, on step three.  For Underwood’s impairment to
equal or match the listing under that step, her disorder must have caused two of the following
functional impairments: a marked restriction of activities of daily living; a marked difficulty
in social functioning; a marked difficulty in concentration, persistence, or pace; or repeated
episodes of extended decompensation.  See 20 C.F.R. Pt. 404, Subpart P, App.1 § 12.04(B).

    Whether Underwood’s impairments were marked or mild depended upon her treatment
record, a record that painted a somewhat confusing—and in pockets inconsistent—picture of
Underwood’s impairments.  Some experts opined that Underwood’s affective disorder did not
cause  marked  impairments  in  any  area,  but  instead  resulted  in  more  mild  ones. 
Others—including  Dr.  Ramirez,  Underwood’s  treating  psychiatrist—concluded  that
Underwood’s  disorder  caused  marked  impairments  in  numerous  areas,  including  social
functioning  and  concentration.    A  medical  expert,  Dr.  Marquis,  was  called  to  review
Underwood’s record and offer a comprehensive opinion about her impairments.  Dr. Marquis
initially  determined  that  Underwood’s  impairments  were  mild,  but  amended  his  opinion
towards more marked impairments after he was presented with Dr. Ramirez’s summary report. 
Dr. Marquis did insert one caveat: he had not seen Dr. Ramirez’s treatment notes, and thus
could not say whether Dr. Ramirez’s conclusions were supported by his records. 

    In  progressing  through  his  step‐by‐step  analysis,  the  ALJ  found  that  there  were
inconsistencies between Dr. Ramirez’s conclusions and his notes, as well as inconsistencies
between  Dr.  Ramirez’s  conclusions  and  the  opinions  of  other  providers.    He  also  found
Underwood’s credibility lacking, and accordingly discredited some of her subjective reports
to her providers.  Based on these problems, the ALJ discounted Dr. Ramirez’s conclusions and
No. 10‐3778                                                                                        Page 3

Dr. Marquis’s amended opinion.  Instead, the ALJ gave more weight to other experts’ reports
and to Dr. Marquis’s original assessment, which supported more mild functional impairments. 
And because Underwood could perform the requirements of past work despite these mild
impairments, the ALJ found that she was not disabled under the Social Security Act.

    Underwood’s primary argument is that the ALJ’s finding of mild impairments was not
supported by substantial record evidence.  We disagree.  Substantial evidence is only “such
relevant  evidence  as  a  reasonable  mind  might  accept  as  adequate  to  support  [the  ALJ’s
judgment],” Richardson v. Perales, 402 U.S. 389, 401 (1971), and it was present here.  The record
shows  that  Underwood  left  her  home  six  to  eight  times  per  month,  that  she  talked  to
acquaintances on the phone, that she had close friends with whom she kept in regular contact,
that she maintained a good relationship with her mother, and that she maintained generally
appropriate  interaction  with  her  children.    In  reviewing  her  treatment  records,  the  state
psychologists concluded that Underwood’s social functioning was adequate.  This was enough
to support the ALJ’s determination that Underwood had mild social impairments. 

    The  ALJ’s  conclusion  that  Underwood  had  only  mild  restrictions  in  concentration,
persistence,  or  pace  was  also  supported  by  substantial  evidence.    Underwood’s  treatment
providers often described her concentration and attentiveness as adequate.  Her providers also
noted that Underwood was cognitively intact, was cooperative, and was generally able to take
directions.  Psychological testing showed that Underwood had adequate recall.  Her therapist
gave her instructions on several occasions and noted that Underwood was able to understand
and implement those instructions.  Based on their review of most of Underwood’s records, the
state psychologists also concluded that Underwood did not have a marked impairment in
concentration, persistence, or pace.  This was sufficient to support the ALJ’s conclusion.

   To be sure, there was evidence in the record that went the other way, and Underwood
challenges the ALJ’s treatment of that evidence.  She initially suggests that the ALJ ignored the
evidence that supported marked impairments and an inability to work, thereby committing
legal error.  See Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010).  Our review of the record,
however, leaves us convinced that the ALJ analyzed all of the evidence put forth.  The ALJ did
not ignore the evidence in question, but instead weighed and discredited it.

    Underwood devotes the rest of her arguments to attacking the way the ALJ weighed the
evidence that swung in her favor.  Before we deal with those arguments, we pause to note that
the  ALJ  is  the  factfinder  in  a  disability  proceeding—it  is  for  him  to  weigh  evidence  and
determine credibility.  See White v. Barnhart, 415 F.3d 654, 659 (7th Cir. 2005).  On appeal, we
review  the  ALJ’s  assessment  of  the  evidence  deferentially,  and  we  will  not  upset  that
assessment by reweighing evidence, reevaluating credibility, or otherwise substituting our
judgment for the ALJ’s.  Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003).  All that said, there
are  limits  to  the  ALJ’s  power  as  factfinder.    He  cannot,  for  instance,  flout  social  security
No. 10‐3778                                                                                    Page 4

regulations that impose evidentiary rules upon him, nor can he conclude that a party lacks
credibility without a reasoned basis.  See Punzio v. Astrue, 630 F.3d 704, 709‐10 (7th Cir. 2011). 

    Underwood seizes on both of these limitations, arguing first that the ALJ discredited the
conclusions of Dr. Ramirez in violation of social security regulations.  The regulation at issue,
20 C.F.R. § 404.1527(d)(2), provides that the ALJ must give the treating physician’s conclusions
controlling weight unless they are not supported by the treating physician’s records or are
otherwise  inconsistent  with  the  reports  of  other  providers.    “An  ALJ  who  does  not  give
controlling weight to the opinion of the claimant’s treating physician must offer ‘good reasons’
for declining to do so.”  Larson v. Astrue, 615 F.3d 744, 749 (7th Cir. 2010).

    Contrary to Underwood’s arguments, the ALJ offered good reasons for declining to give Dr.
Ramirez’s conclusions controlling weight.  After delving into the record, the ALJ first observed
that a number of Dr. Ramirez’s treatment notes did not mesh with his ultimate conclusion that
Underwood  was  disabled.    For  instance,  around  a  week  before  issuing  a  letter  instructing
parties that Underwood could not work, Dr. Ramirez noted that Underwood was stable, was
maintaining a good relationship with her family, was cognitively intact, and appeared to have
good judgment.  Second, the ALJ noted that Dr. Ramirez’s conclusions did not harmonize with
the conclusions of other providers, who had often noted that Underwood was stabilized on
medication, proceeding well in treatment, able to work, and so on.  Both of these were sufficient
reasons  for  discrediting  the  treating  psychiatrist’s  determinations,  as  well  as  the  amended
opinion from Dr. Marquis that was based upon those determinations.

    Underwood also contends that the ALJ erred in finding her not credible and in discounting
some of her subjective reports to treatment providers based on that lack of credibility.  An ALJ’s
power to discount credibility is not unlimited: he must consider a number of factors imposed
by  regulation,  see  20  C.F.R.  §  404.1529(c),  and  must  support  his  credibility  findings  with
evidence in the record, see Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009).  Once he does,
however,  his  credibility  determinations  are  entitled  to  “special  deference”  and  will  not  be
overturned unless “patently wrong.”  Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010).

    We conclude that the ALJ’s credibility determination was reasoned, supported by evidence,
and not clearly incorrect.  The ALJ noted a number of discrepancies in Underwood’s reports
to her treatment providers, including inconsistencies about her prior psychiatric admissions,
her ability to care for her children, her reasons for leaving various jobs, and her drug use.  The
ALJ also observed a strange change in Underwood’s symptomology that suggested a credibility
problem: after Underwood obtained counsel to pursue her disability claim, she began reporting
more intense manic episodes, new psychotic symptoms, and novel concerns about multiple
personality disorder and attention‐deficit hyperactivity disorder.  These problems were enough
to permit the ALJ to doubt Underwood’s credibility and to discount some of her subjective
reports to her providers based upon that lack of credibility.
No. 10‐3778                                                                                Page 5

    In the end, this is a case with inconclusive facts.  The question is not whether we believe
Underwood was disabled, but whether the ALJ’s determination was supported by substantial
evidence.  It was.  The ALJ also acted within his discretion in weighing the conflicting evidence:
he  offered  adequate  reasons  for  discrediting  Dr.  Ramirez’s  conclusions  and  doubting
Underwood’s credibility.  We therefore AFFIRM the judgment of the district court.